Pitney, V. C.
Counsel for complainant advances three propositions:
First. That the use of the word “ children ” in describing stepchildren in the application for membership was, if not a fraud, at least such a misdescription as prevents the insertion by the Royal Arcanum of their names in the certificate of membership from having the eifect of an acceptance and approval of them by the society as proper beneficiaries.
Second. That under the Massachusetts statute of 1877, under which the Royal Arcanum was organized, as amended in 1882, and under- the constitution and by-laws made by the society in pursuance thereof, as they stood in 1885, it was not competent for the member to designate his stepchildren as beneficiaries to take the fund in question at his death, for the reason that they were not within the scope of the language used in the original act — “ widows, orphans, or other dependents of deceased members” — nor within the enlarged language used in the amendment of 1882, namely, “ widows, orphans, or other relatives of deceased members, or any person dependent upon deceased members;” nor within the scope of the language of the certificate of incorporation issued by the executive authority to the Royal Arcanum (which is in the nature of a charter), where the objects are recited to be, “assisting the widows and orphans of deceased members;” nor within the words found in the constitution of the order, which provides for raising a sum not exceeding $3,000 to be paid to the “ family of a deceased member, or those dependent on him, as he may direct; ” nor within the language of the bylaws, which describe the persons who may be named as beneficiaries.
Third. He contends that if it be possible to include stepchildren within the field defined by the statute, constitution and by-laws as they stood in 1885, yet the application for, and the certificate of, membership, by the terms of each, provide for a change in “ the laws, rules and regulations governing the council of the Royal Arcanum and fund,” and that such change was made in the constitution and by-laws of 1891, which clearly exclude stepchildren.
*330Counsel for the stepchildren, in answer to the first two positions, contends that stepchildren are “ children,” and, hence, orphans, within as well the language of the statute and the language of the executive certificate, as also within the language of the constitution of the society, which speaks of “ Widows’ and Orphans’ Benefit Fund, and the accumulation of money to be paid to the member’s family or those dependent on him as he may direct.”
Their counsel relies mainly upon the act of 1882, which enlarges the scope of the original act, and provides that a corporation like the Royal Arcanum may provide in its by-laws for the payment to each member of a fixed sum for the purpose of “ assisting the widows, orphans or other relatives of deceased members, or any person dependent upon deceased members.” The enlargement of the power being found in the words “ or other relatives,” and he contends that the words “ other relatives” include relatives by affinity, as well as those by consanguinity, and that stepchildren are such children by affinity.
It is perfectly well settled.that it is not within the power of an association organized under this act to pay any benefits to any person designated who does not come within the field of the limits set by the Massachusetts act. A benefit society may, indeed, contract its field within narrower limits than those laid down by the statute, but it cannot exceed them. American Legion of Honor v. Perry, 140 Mass. 580, where a benefit society organized under the act in question was under consideration; Golden Star Fraternity v. Martin, 30 Vr. 207; American-Legion of Honor v. Smith, 18 Stew. Eq. 466; Britton v. Royal Arcanum, 1 Dick. Ch. Rep. 102; S. C. affirmed on appeal, 2 Dick. Ch. Rep. 325.
It is further well settled that the beneficiaries named by the member of the order have no vested right, in the fund until after the decease of the member, for the latter ha's the right to change the beneficiaries at any time before his death. Golden Star Fraternity v. Martin, 30 Vr. 207 (at p. 215); Masonic Mutual Benefit Association v. Tolles, 70 Conn. 539 (Supreme *331Court, Connecticut); Legion of Honor v. Adams, 68 N. H. 236 (New Hampshire).
It is further well settled that in ascertaining the true construction of the by-laws, which fix the limits of the field from which the beneficiaries may be chosen, the statute' authorizing the organization, the certificate .of organization and the constitution and by-laws are to be construed with reference to each other. Chief-Justice Magie, in 30 Vr.214, says: “The contract between the association and its beneficiary members is to be discovered in such a case from the beneficiary certificate to be issued to the member, read with the rules and by-laws of the association and the statute from which it obtained its corporate powers. The contract, when discovered, is to be construed and given force and effect as other contracts upon a similar subject.” And Mr. Bacon, in his treatise, after an examination of numerous authorities, states his conclusion thus :
“The conclusion, from an examination of all the cases, is that the contract is found in the certificate, if one is issued, but is to be construed and governed by the charter and by-laws of the society and the statutes of the state of the domicile of the corporation.” Bac. Ben. Soc. § 161.
But for the act of 1882, I think that the first two questions raised would be scarcely debatable. I think that stepchildren do not come at all within the scope of the designation in the act of 1877, or in the constitution and by-laws of the association. In designating the relationship between the beneficiaries and the deceased member they are spoken of as “ widows, orphans or other dependents of deceased members.” By “ orphans ” is there meant the children, in the proper sense of the word, of the deceased member’. The primary sense of “children ” is offspring, and that is the sense in which it is ordinarily used when a question of relationship is involved. It is, indeed, often applied by an elderly person as a word of endearment or affection to one younger, where no relationship whatever exists, but it cannot be properly held, when found in a statute or contract, to include stepchildren. JSTor were either of the stepchildren in this case dependents upon the member at the time this con*332tract was made. They had all left their home with the mother and stepfather, and were rather, as the evidence tends to show, contributors to the support of the member than dependent upon him for support.
The by-laws in force in 1885, the date of this contract, do not in terms go beyond the three classes mentioned in the statute— widows, orphan children, and persons dependent upon the member. The third by-law provides that the applicant shall enter upon his application “ the name or names and relationship or dependence of the members of his family,- or those dependent upon him,” to whom he desires the benefit paid. Now, the word “ relationship” there evidently refers to the connection between him and the member or members of his family upon whom the benefit is to be conferred.
The language used in the third subdivision of this by-law is relied upon to show a wider scope. But I think it is insufficient for that purpose. It says: “ When no relationship by marriage or consanguinity is shown in the direction for the payment of a benefit, proof of dependency must be furnished.” Now, the “relationship by marriage” there referred to was manifestly intended to refer to the wife, who, -if she survived the member, would become a widow; and by “consanguinity” is evidently intended blood relationship. That subdivision simply means that in the absence of the naming of a wife or children as beneficiaries, the proof of dependency must be furnished.
But it is important to ascertain the force of the words ■“ other relatives ” found in the act of 1882. To this end it is proper to inquire what force has been given to that language found in other statutes of Massachusetts by the courts of that state, and in that examination we find two remarkable cases. The first is Esty v. Clark, 101 Mass. 36 (1869). There the testator had married a widow with one child, a son. By his will he gave all his property to his wife. She died in the same accident with the testator, but before he did, and her son by her former husband claimed one-half of the property which she would have taken under her husband’s will, under a clause of the statute of Massachusetts which provided that
*333“ when a devise of real or personal estate is made to a child or other relation of the testator, and the devisee dies before the testator, leaving issue who survive the testator, such issue shall take the estate so devised, in the same manner as the devisee would have done if he had survived the testator;”
and it was held that the stepson of the testator could not take any share of testator’s estate which would have gone to his mother if she had survived his father, because his mother was not a relation of the testator in the sense in which that word was used in the statute.
The next case is Kimball v. Story, 108 Mass. 382 (1871). There a woman had married a widower with one son ’named William B. J. Johnson, and then survived her husband, receiving a large amount of property from him. By her will she devised all the rest and residue of her estate “to my son, William B. J. Johnson, his heirs, executors, administrators and assigns.” William B. J. Johnson died after the making of the will, but before the testatrix, leaving one son, William Johnson ; and the question was between William Johnson, as representative under the statute cited in the preceding case, and the next of kin of the testatrix; and it was held by Mr. Justice Gray, after a full examination of the authorities, that the legacy lapsed by the death of the stepson in her lifetime, using this language, after stating the general rule that at the common law all legacies to persons who die before the testator or testatrix lapse: “ The only exception, created by statute, to the general rule, is where a devise or bequest is made Go a child or other relation of the testator,’and includes only relations by blood, and not connection by marriage, even a husband or wife,” citing Esty v. Clark and other cases. “The necessary conclusion is that the legatee being only a stepson of the testatrix, the legacy lapsed by his death.”- And farther on: “The fact that the testatrix called the legatee her son and had long lived with him as such, and that a considerable part of the property bequeathed to him had come to her from his father, cannot affect her absolute power to dispose of her property, or the rules of law by which her testamentary dispositions are to be governed.”
*334This construction having been given to the words “relative” and “relation” by the supreme court of Massachusetts a few years previous to the passage of the amendment of 1882, the presumption is that the word “relatives” was there used in its strict sense as relatives by consanguinity, and not by affinity; and, as we have seen, there is nothing in the constitution and by-laws, adopted in 1884, that indicates that the counsel who assisted the Royal Arcanum in preparing the amended constitution and by-laws of 1884 put any wider or different construction upon the language in question.
Defendants’ counsel relies, in this part of the case, upon the decision of our court of errors and appeals, in Bennett v. Van Riper, 2 Dick. Ch. Rep. 563. There the words “ related to ” were construed by that court to include relatives by affinity, but they were found, not as here, in a statute, but in the constitution and by-laws of an association organized under an act of the legislature of the State of Indiana, and the court was not considering the construction of a statute of that state. It does not appear that the statute of Indiana contained any limitation of the field from which the benefit association might permit its members to choose, and the attention of the court was confined entirely to the contract between the parties contained in the relief fund by-laws of the association; while here we have to construe the force of a word used in the statute of a state, which, by its highest authority, has given to that word, when used in a statute, a particular and restricted meaning.
And then I think that the careful enumeration of the classes from which beneficiaries might be designated, found in the bylaws of 1891, has some significance. It is quite clear that those cannot be construed as including stepchildren, and no motive has or can be suggested for the council of the Royal Arcanum, desiring at that time to narrow the field and exclude any class of persons which their former by-laws had included.
The conclusion is that the contract between William Tepper and the Royal Arcanum cannot be construed as authorizing him to designate his stepchildren as beneficiaries under his certificate of membership; that the certificate of membership in which *335their names were inserted as beneficiaries was so issued upon the representation that they were the member’s offspring, and that stepchildren were not included in the class of persons among which, according to the constitution and by-laws of the association beneficiaries could be chosen and received.
This result renders it unnecessary to consider the third proposition of the complainant, namely, that granting the stepchildren were properly and lawfully accepted by the Royal Arcanum and named as beneficiaries in the certificate of membership, yet the council had the right by subsequent amendment of their constitution and by-laws to exclude them, and that they did so by the by-laws of 1891.
The proofs tended to show that some small sums of money were advanced by one or more of the stepchildren toward paying the annual dues of Mr. Tepper in the last years of his life. I am of the opinion that the parties advancing these sums have a lien in equity upon the fund for the repayment of the amount so advanced.
The costs will be disposed of precisely as if the Royal Arcanum had filed an interpleader bill. It is entitled to its costs out of the fund, with a counsel fee to its counsel, and the amount so deducted from the fund will be added to the complainant’s costs, and recovered against the other defendants, the stepchildren, and be set off against such sum as shall be ascertained to be due to them, or either of them, for moneys advanced to pay the annual dues. I think the complainant is entitled to costs, because he has substantially succeeded in his suit.